ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
White Balad Co.                                ) ASBCA No. 62934
                                               )
Under Contract No. F38604-05-MW486             )

APPEARANCE FOR THE APPELLANT:                      Mr. Haidar Kasim

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Deputy Chief Trial Attorney
                                                   Siobhan Donahue, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October 7, 2022



                                                DAVID D’ALESSANDRIS
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62934, Appeal of White Balad Co.,
rendered in conformance with the Board’s Charter.

       Dated: October 7, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals